253 F.2d 712
David A. MOORE, Appellant,v.PALMYRA COMPANIA NAVIERA, S. A., as owner of THE NORTH QUEEN, etc., Appellees.
No. 16940.
United States Court of Appeals Fifth Circuit.
April 17, 1958.

Appeal from the United States District Court for the Southern District of Alabama; Daniel H. Thomas, Judge.
Ross Diamond, Jr., Mobile, Ala., Jerome Golenbock, Donald S. Sherwood, New York City, for appellant.
Thomas A. Hamilton, Mobile, Ala., Hamilton, Denniston, Butler & Riddick, Mobile, Ala., for appellees.
Before HUTCHESON, Chief Judge, and BROWN and WISDOM, Circuit Judges.
PER CURIAM.


1
On the authority of Gardner v. Panama Railroad Co., 342 U.S. 29, 72 S. Ct. 12, 96 L. Ed. 31, reversing our decision in Gardner v. Panama Railroad Co., 185 F.2d 730, Cf. Le Gate v. The Panamolga, 2 Cir., 221 F.2d 689, the judgment is reversed and the cause is remanded for further and not inconsistent proceedings.